internal_revenue_service department of the treasury washington oc contact person telephone number in reference to op e eo t date jan employer_identification_number key district legend w a w u o t a o z z l u dear applicant this is in response to your letter dated date and as amended by your letter dated january following rulings requesting the whether the proposed transaction will adversely affect your exempt status under sec_501 revenue code of the internal whether the proposed transaction will impose any_tax on the employers under sec_4976 of the code your primary purpose is to provide life health and accident a is presently recognized as you are presently recognized as exempt from federal income insurance to the employees of a exempt from federal_income_tax under sec_501 code tax under sec_501 of years provided your benefits by a contract with b contract with b has been terminated their benefits under a new trust which has a contract with c a result of the termination of the contract with b you received sm from b your assets after the payment of administration_expenses to pay your employees participants who were participants on n you are now proposing to terminate and distribute your employees now receive you have for a number of the code of the this as d n e f s c n o q s_r e f you stated that you plan to use the following procedure to terminate each participant‘s allocated proportion of your funds then remaining subject_to adjustment in the event that other participants’ employers fail to provide requested information as described in sec_4 below will be a fraction the denominator of which is the amount of all your premiums_paid for the months of april through date and the numerator of which is the amount of your premiums_paid by or on behalf of that participant for the months of april through date your trustees will determine each participant's share of your funds then remaining by multiplying the amount of your funds then remaining less a reasonable reserve for additional anticipated administration_expenses by the fraction determined to be the participant’s allocated proportion whether such allocated proportion was paid_by the employer or directly by the participant your trustees will rely on the employer' sec_3 your trustees will require that each employer allocate the amounts in each participant account to the participant to the extent the participant paid the premium and to the employer of that participant to the extent the employer paid the premium contractual obligation to properly allocate the amounts in each participant account between employer amounts and participant amounts because you presently have no information as the participant to each account you trustees will require each employer to furnish information in order that you will be able to make the above allocation each employer to agree that each participant will be reimbursed their allocated premiums to what was contributed by the employer and you also will require if an employer does not respond is not your trustees will be notifying all the employers of this distribution plan located or agree to the distribution conditions for the employer accounts or if any participant can not be located or does not respond for the participant accounts the funds that would be allocated to these participants will revert back to be allocated to the other participants both the employer accounts and the participant accounts must provide you with proof that insurance premiums are being presently paid for sec_501 benefits accounts allocation will revert to the other employer participant accounts if they do not these you will remain in existence until your funds are distributed as described above and the payment of your administrative expenses any unused funds then will be distributed to d that is recognized as exempt from federal_income_tax under sec_501 designed to reimburse employers that had sec_501 accounts with you for their future insurance premiums_paid for sec_501 benefits from the date of this ruling letter your plan is only of the code sec_501 of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -4 a of the income_tax regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits question to be determined with regard to all the facts and circumstances whether prohibited inurement has occurred is a sec_1 c -4 d of the regulations provides that it sick on termination of a any assets remaining in the are applied to provide either will not constitute prohibited inurement if plan established by an employer and funded through an association described in sec_501 association after the satisfaction of all liabilities to the existing beneficiaries of the plan directly or through the purchase of insurance life accident or other_benefits within the meaning of sec_1 c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholder or highly compensated employees of the employer to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or officers shareholders or highly compensated employees of any employer_contribution to or other funding the employees’ association of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if absence of such provision the except as otherwise provided in the first sentence in disproportionate payments to law of the state in which the similarly a distribution in the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 b c of the code defines disqualified_benefit to include any portion of reverting to the benefit of the employer a welfare_benefit_fund in this distribution must be on a basis of sec_1 c -4 d of the regulations provides that a sec_501 organization may terminate by distributing its assets to members objective and reasonable standards which do not result in either unequal payment to similarly situated members or disproportionate payments to officers shareholders or highly compensated employees of any employer_contribution to or other funding the employees’ association the information shows that the funds that will be distributed to members on a proportional basis are from a termination of circumstance the funds pay on a proportional basis to members will not result in unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees planning in terminating it would be reasonable standard would not be prohibited inurement c organization may provide charitable benefits information shows any amount left for distribution to a sec_501 organization after your distribution to members will be insubstantial thus meaning of sec_501 would be insubstantial in nature proposed transaction will not affect your exempt status under sec_501 accordingly your proposed distribution of the code as an other benefit and based on the standard that you are this distribution would be within the in addition a section an objective anda a contract with b we rule that your based on this of the code thus the on since you are distributing your funds to the employers only for their future insurance premium payments of sec_501 benefits from the date of this ruling letter this is not a reversion of your funds to the employers nor a disqualified_benefit your employers under sec_4976 of transaction we rule that there is no tax imposed on any of the code by your proposed thus this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely nigned garland caster garland a carter chief exempt_organizations technical branch
